Filed 1/8/14 Cardona v. Sneddon CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


JOSE N. CARDONA,                                                           2d Civil No. B246082
                                                                     (Super. Ct. No. 56-2012-00420973-
     Plaintiff and Respondent,                                                  CU-HR-VTA)
                                                                              (Ventura County)
v.

KELLY JEAN SNEDDON,

     Defendant and Appellant.



                   Kelly Jean Sneddon appeals from a temporary restraining order (TRO) and
permanent restraining order entered against her in a civil harassment proceeding brought
by Jose Cardona. The TRO merged into the permanent restraining order, which expired
by its own terms on February 7, 2013. Because the order has been extinguished, no
appellate relief can be granted. Accordingly, we dismiss the appeal as moot.
                            FACTS AND PROCEDURAL BACKGROUND
                   Appellant was in a five-year domestic relationship with one of Cardona's
employees, Christopher Drake. After Drake moved out, appellant made more than 15
telephone calls over a two-day period to his place of employment and also to Cardona's
wife. Many of the calls were after midnight. Appellant left messages stating that she was
trying to get in touch with Drake, that he was a bad person and that she was going to
report Cardona to the labor board and the Department of Transportation for illegal
business practices. Cardona fired Drake as a result of the telephone calls, but reinstated
him after Drake filed a request for a domestic violence restraining order against appellant.
              Cardona sought a civil harassment restraining order under Code of Civil
Procedure section 527.6 to prevent appellant from harassing him, his wife and adult son.
Although appellant stopped calling Cardona after a couple of days, his son saw her near
the business premises a few days later. Appellant also contacted the labor board and
Department of Transportation to complain about Cardona's business practices. Cardona
alleged that appellant was "a very disturbed person," and that his wife could not deal with
the harassment due to her serious medical issues. Appellant vigorously disputed the
allegations. The trial court granted Cardona's request for a TRO and set the matter for a
contested hearing.
              Appellant was extremely emotional and distraught throughout the
proceedings, particularly when Drake was involved. Observing that "normally, these
hearings don't get this ballistic," the trial court expressed concern about appellant's
mental state. It noted that during one of the earlier hearings, appellant "was very, very
emotional, and honestly, I had some real concerns about her mental stability. She didn't
handle the situation very well."
              The trial court found that appellant had not called Cardona since the
original two-day incident, but stated that may have been due, in part, to the TRO. Given
its perception of appellant's mental state, the court extended the injunction by issuing a
permanent restraining order that expired three months later, on February 7, 2013.1 The
court remarked: "That will be nine months total. And for me, that should be sufficient
for everybody to take a step back." This appeal followed.
                                       DISCUSSION

              Appellant's opening brief seeks reversal of both the TRO and permanent
restraining order. The TRO merged into the subsequently issued restraining order; thus,
the appeal lies solely from that order. (See Scovill Mfg. Co. v. Skaggs Etc. Drug Stores

       1 In the absence of a specified expiration date, a permanent restraining order
expires three years from the date of issuance. (Code Civ. Proc., § 527.6, subd. (j)(2).)

                                              2
(1955) 45 Cal.2d 881, 883; Continental Baking Co. v. Katz (1968) 68 Cal.2d 512, 520.)
It is undisputed the final restraining order expired by its own terms on February 7, 2013.
As a general rule, an appeal is moot when any ruling by this court "can have no practical
effect [nor can it] provide the parties with effective relief." (Lincoln Place Tenants Assn.
v. City of Los Angeles (2007) 155 Cal.App.4th 425, 454.) "'It is well settled that an
appellate court will decide only actual controversies and that a live appeal may be
rendered moot by events occurring after the notice of appeal was filed. We will not
render opinions on moot questions . . . .'" (Building a Better Redondo, Inc. v. City of
Redondo Beach (2012) 203 Cal.App.4th 852, 866.)
              At our request, appellant filed a letter brief addressing why the appeal
should not be dismissed as moot.2 She asserts the appeal is not moot because the history
of the TRO and permanent restraining order will remain accessible in the California Law
Enforcement Telecommunications System and, as a result, could negatively impact future
employment prospects or legal proceedings. The case she relies upon, however, is
distinguishable. In In re Cassandra B. (2004) 125 Cal.App.4th 199, the mother in a child
dependency proceeding challenged an expired restraining order issued under Welfare and
Institutions Code section 213.5, subdivision (a), prohibiting her from contacting her child
or the child's caretakers. The Court of Appeal held the issue was not moot because,
under Welfare and Institutions Code section 213.5, subdivision (j)(2) (formerly subd.
(k)(2)), "[t]he existence of the prior restraining order must be considered by the juvenile
court in any proceeding to issue another restraining order against [the] mother. This
consequence of the restraining order leaves unresolved a material question affecting the
parties . . . ." (Cassandra B., at pp. 209-210, fn. omitted, italics added.)
              No such unresolved material question exists here. The restraining order
was not issued under the Welfare and Institutions Code, and appellant cites no authority
suggesting that the speculative potential implications of an expired civil harassment
restraining order compel review of a moot appeal. While clearing one's name can serve


       2 Cardona did not file a respondent's brief or appear in this appeal.


                                               3
as an exception permitting review of a moot appeal in the criminal context (see People v.
Delong (2002) 101 Cal.App.4th 482, 486-492), it does not provide a basis for review of a
moot civil case. (Compare 6 Witkin & Epstein, Cal. Criminal Law (4th ed. 2012)
Criminal Appeal, § 187, p. 472 ["The fact that a convicted defendant has served his or her
term of imprisonment does not make the appeal moot, for a defendant is entitled to clear
his or her name"] with 9 Witkin, Cal. Procedure (5th ed. 2008) Appeal, §§ 757-760, pp.
824-834 [discussing reasons for denying dismissal based on mootness in civil actions].)
              Alternatively, appellant contends we should exercise our discretion to
decide a moot civil appeal involving a matter of broad public interest that is likely to
recur. (Steiner v. Superior Court (2013) 220 Cal.App.4th 1479, 1485; Malatka v. Helm
(2010) 188 Cal.App.4th 1074, 1088.) She claims the appeal raises important legal issues
regarding the procedures used to obtain a restraining order under Code of Civil Procedure
section 527.6. We disagree. As framed in the opening brief, the issues involve whether
substantial evidence supports the TRO and restraining order, whether the trial court
abused its discretion by admitting certain hearsay evidence and whether the court was
biased against appellant. These issues are sui generis and do not implicate questions of
broad public interest. We have no basis, therefore, to hear this otherwise moot appeal.
                                      DISPOSITION

              The appeal is dismissed as moot. Appellant's requests for attorney fees and
costs on appeal are denied.

              NOT TO BE PUBLISHED.


                                           PERREN, J.
We concur:


              GILBERT, P. J.


              YEGAN, J.



                                              4
                             Rocky Baio, Commissioner

                          Superior Court County of Ventura

                        ______________________________

             Law Offices of Joanne Willis Newton, Joanne D. Willis Newton for
Appellant.
             No appearance for Respondent.




                                         5